UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10525 Nuveen North Carolina Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen North Carolina Dividend Advantage Municipal Fund 2 (NNO) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 8.2% (5.3% of Total Investments) Appalachian State University, North Carolina, Housing and Student Center System Revenue Refunding Bonds, Series 2002: $ 1,040 5.000%, 7/15/14 – NPFG Insured 7/12 at 100.00 Aa3 $ 1,057,722 5.000%, 7/15/15 – NPFG Insured 7/12 at 100.00 Aa3 North Carolina Capital Facilities Financing Agency, Revenue Bonds, Johnson and Wales 4/13 at 100.00 N/R University, Series 2003A, 5.000%, 4/01/33 – SYNCORA GTY Insured University of North Carolina System, Pooled Revenue Bonds, Series 2005A, 5.000%, 4/01/22 – 4/15 at 100.00 A+ AMBAC Insured University of North Carolina Wilmington, Certificates of Participation, Student Housing 6/16 at 100.00 A– Project Revenue Bonds, Series 2006, 5.000%, 6/01/21 – FGIC Insured University of North Carolina, Charlotte, Certificates of Participation, Student Housing 3/15 at 100.00 A Project, Series 2005, 5.000%, 3/01/21 – AMBAC Insured Total Education and Civic Organizations Health Care – 35.2% (22.7% of Total Investments) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, Series 10/17 at 100.00 N/R 2007, 5.250%, 10/01/38 Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008A, 5.000%, 1/15/47 Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Refunding Revenue Bonds, 1/19 at 100.00 AA– Carolinas HealthCare System, Series 2009A, 5.250%, 1/15/39 Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, Carolinas 1/21 at 100.00 AA– HealthCare System, Series 2011A, 5.250%, 1/15/42 Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, 7/12 at 100.00 AA– Carolinas Healthcare System, Series 2001A, 5.000%, 1/15/31 Johnston Memorial Hospital Authority, North Carolina, Mortgage Revenue Bonds, Johnston 4/18 at 100.00 AA– Memorial Hospital Project, Series 2008A, 5.250%, 10/01/36 – AGM Insured New Hanover County, North Carolina, Hospital Revenue Bonds, New Hanover Regional Medical 10/19 at 100.00 AA– Center, Series 2006B, 5.125%, 10/01/31 – AGM Insured North Carolina Medical Care Commission Health Care Facilities Revenue Bonds Novant Health Inc., Series 2010A: 5.250%, 11/01/40 11/20 at 100.00 A+ 5.000%, 11/01/43 11/20 at 100.00 A+ North Carolina Medical Care Commission, Health Care Facilities Refunding Revenue Bonds, Blue 1/20 at 100.00 A Ridge HealthCare, Series 2010A, 5.000%, 1/01/36 North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Appalachian 7/21 at 100.00 BBB+ Regional HealthCare System, Series 2011A, 6.500%, 7/01/31 North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Cleveland County 1/21 at 100.00 A Healthcare System, Refunding Series 2011A, 5.750%, 1/01/35 North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, WakeMed, Series 10/14 at 100.00 AA– 2009A, 5.625%, 10/01/38 – AGC Insured North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Novant Health 11/13 at 100.00 A+ Obligated Group, Series 2003A, 5.000%, 11/01/20 North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Union Regional 7/12 at 100.00 AA– Medical Center, Series 2002A, 5.250%, 1/01/13 North Carolina Medical Care Commission, Hospital Revenue Bonds, Southeastern Regional Medical Center, Series 2002: 5.500%, 6/01/15 6/12 at 101.00 A 5.250%, 6/01/22 6/12 at 101.00 A North Carolina Medical Care Commission, Hospital Revenue Bonds, Wilson Medical Center, Series 11/17 at 100.00 A– 2007, 5.000%, 11/01/27 North Carolina Medical Care Commission, Revenue Bonds, Blue Ridge Healthcare System, Series 1/15 at 100.00 A 2005, 5.000%, 1/01/33 – FGIC Insured North Carolina Medical Care Commission, Revenue Bonds, Cleveland County Healthcare System, Series 2004A: 5.250%, 7/01/20 – AMBAC Insured 7/14 at 100.00 A 5.250%, 7/01/22 – AMBAC Insured 7/14 at 100.00 A Northern Hospital District of Surry County, North Carolina, Health Care Facilities Revenue 4/18 at 100.00 BBB Bonds, Series 2008, 6.250%, 10/01/38 Total Health Care Housing/Single Family – 3.2% (2.1% of Total Investments) North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, 1998 Trust Agreement, 7/12 at 100.00 AA Series 10A, 5.400%, 7/01/32 – AMBAC Insured (Alternative Minimum Tax) North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 13A: 4.700%, 7/01/12 (Alternative Minimum Tax) 5/12 at 100.00 AA 4.850%, 7/01/13 (Alternative Minimum Tax) 7/12 at 100.00 AA North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2011-1, 1/21 at 100.00 AA 4.500%, 1/01/28 North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 25-A, 4.900%, 7/16 at 100.00 AA 7/01/37 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 1.8% (1.2% of Total Investments) North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Presbyterian Homes, Series 2006: 5.400%, 10/01/27 10/16 at 100.00 N/R 5.500%, 10/01/31 10/16 at 100.00 N/R North Carolina Medical Care Commission, Revenue Bonds, Pines at Davidson, Series 2006A, 1/16 at 100.00 N/R 5.000%, 1/01/36 Total Long-Term Care Materials – 0.5% (0.3% of Total Investments) Columbus County Industrial Facilities and Pollution Control Financing Authority, North 3/17 at 100.00 BBB Carolina, Environmental Improvement Revenue Bonds, International Paper Company Project, Series 2007A, 4.625%, 3/01/27 Tax Obligation/General – 9.7% (6.3% of Total Investments) Durham, North Carolina, General Obligation Bonds, Series 2007, 5.000%, 4/01/22 4/17 at 100.00 AAA Forsyth County, North Carolina, General Obligation Bonds, Limited Obligation Series 2009, 4/20 at 100.00 AA+ 5.000%, 4/01/30 North Carolina State, General Obligation Bonds, Series 2004A, 5.000%, 3/01/22 3/14 at 100.00 AAA Wake County, North Carolina, Limited Obligation Bonds, Series 2010, 5.000%, 1/01/37 1/20 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 32.2% (20.8% of Total Investments) Charlotte, North Carolina, Certificates of Participation, Governmental Facilities Projects, 6/13 at 100.00 AA+ Series 2003G, 5.000%, 6/01/28 Charlotte, North Carolina, Certificates of Participation, Transit Projects Phase 2, Series 6/18 at 100.00 AA+ 2008A, 5.000%, 6/01/33 Charlotte, North Carolina, Storm Water Fee Revenue Bonds, Series 2002, 5.250%, 6/01/18 6/12 at 101.00 AAA Craven County, North Carolina, Certificates of Participation, Series 2007, 5.000%, 6/01/27 – 6/17 at 100.00 AA– NPFG Insured Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Harnett County, North Carolina, Certificates of Participation, Series 2009, 5.000%, 6/01/29 – 6/19 at 100.00 AA– AGC Insured Lee County, North Carolina, Certificates of Participation, Public Schools and Community 4/14 at 100.00 AA– College, Series 2004, 5.250%, 4/01/20 – AGM Insured North Carolina Turnpike Authority, Monroe Connector System State Appropriation Bonds, Series 7/21 at 100.00 AA 2011, 5.000%, 7/01/41 Pasquotank County, North Carolina, Certificates of Participation, Series 2004, 5.000%, 6/14 at 100.00 A 6/01/25 – NPFG Insured Pitt County, North Carolina, Certificates of Participation, School Facilities Project, Series 4/14 at 100.00 AA– 2004B, 5.000%, 4/01/29 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, No Opt. Call A+ 0.000%, 8/01/35 Raleigh, North Carolina, Certificates of Participation, Downtown Improvement Project, Series 2004B: 5.000%, 6/01/20 6/14 at 100.00 AA+ 5.000%, 6/01/21 6/14 at 100.00 AA+ Raleigh, North Carolina, Certificates of Participation, Series 2007, 5.000%, 2/01/27 2/17 at 100.00 AA+ Randolph County, North Carolina, Certificates of Participation, Series 2004, 5.000%, 6/01/20 – 6/14 at 102.00 AA– AGM Insured Rutherford County, North Carolina, Certificates of Participation, Series 2007, 5.000%, 12/17 at 100.00 AA– 12/01/27 – AGM Insured Sampson County, North Carolina, Certificates of Participation, Series 2006, 5.000%, 6/01/34 – 6/17 at 100.00 AA– AGM Insured (UB) Wilmington, North Carolina, Certificates of Participation, Series 2008A, 5.000%, 6/01/29 6/18 at 100.00 AA Wilson County, North Carolina, Certificates of Participation, School Facilities Project, 4/17 at 100.00 Aa3 Series 2007, 5.000%, 4/01/25 – AMBAC Insured Total Tax Obligation/Limited Transportation – 14.1% (9.1% of Total Investments) Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding 7/20 at 100.00 Aa3 Series 2010A, 5.000%, 7/01/39 Charlotte, North Carolina, Airport Revenue Bonds, Series 2004A, 5.000%, 7/01/34 – NPFG Insured 7/14 at 100.00 Aa3 North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010A, 2/20 at 100.00 A3 5.250%, 2/01/40 North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A: 90 5.375%, 1/01/26 – AGC Insured 1/19 at 100.00 AA– 5.500%, 1/01/29 – AGC Insured 1/19 at 100.00 AA– 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA– North Carolina Turnpike Authority, Triangle Expressway System Senior Lien Revenue Bonds, Series 2009B: 0.000%, 1/01/31 – AGC Insured No Opt. Call AA– 0.000%, 1/01/33 – AGC Insured No Opt. Call AA– 50 0.000%, 1/01/35 – AGC Insured No Opt. Call AA– 0.000%, 1/01/37 – AGC Insured No Opt. Call AA– 0.000%, 1/01/38 – AGC Insured No Opt. Call AA– Piedmont Triad Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A– 7/01/20 – SYNCORA GTY Insured Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Refunding Series No Opt. Call Aa3 2010A, 5.000%, 5/01/36 Total Transportation U.S. Guaranteed – 12.1% (7.8% of Total Investments) (4) 30 Cabarrus County, North Carolina, Certificates of Participation, Series 2002, 5.250%, 2/01/16 2/13 at 100.00 AA (4) (Pre-refunded 2/01/13) Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA 1/15 at 100.00 AA+ (4) Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) Hartnett County, North Carolina, Certificates of Participation, Series 2002: 5.250%, 12/01/15 (Pre-refunded 12/01/12) – AGM Insured 12/12 at 101.00 AA– (4) 5.375%, 12/01/16 (Pre-refunded 12/01/12) – AGM Insured 12/12 at 101.00 AA– (4) North Carolina Medical Care Commission, Revenue Bonds, Northeast Medical Center, Series 2004, 11/14 at 100.00 Aa3 (4) 5.000%, 11/01/24 (Pre-refunded 11/01/14) Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2004: 5.000%, 3/01/21 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA 5.000%, 3/01/22 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA University of North Carolina System, Pooled Revenue Bonds, Series 2002B, 5.375%, 4/01/19 10/12 at 100.00 A+ (4) (Pre-refunded 10/01/12) – AMBAC Insured University of North Carolina System, Pooled Revenue Refunding Bonds, Series 2002A, 5.375%, 10/12 at 100.00 N/R (4) 4/01/19 (Pre-refunded 10/01/12) – AMBAC Insured Total U.S. Guaranteed Utilities – 7.2% (4.6% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 1/16 at 100.00 A– 5.250%, 1/01/20 – AMBAC Insured North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1993B: 5.500%, 1/01/17 – FGIC Insured 7/12 at 100.00 Baa1 15 5.500%, 1/01/21 7/12 at 100.00 A– North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 1/19 at 100.00 A 2009A, 5.000%, 1/01/30 Wake County Industrial Facilities and Pollution Control Financing Authority, North Carolina, 2/13 at 100.50 A1 Revenue Refunding Bonds, Carolina Power and Light Company, Series 2002, 5.375%, 2/01/17 Total Utilities Water and Sewer – 30.7% (19.8% of Total Investments) Brunswick County, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 4/18 at 100.00 AA– 4/01/31 – AGM Insured Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 8/18 at 100.00 AA 2008, 5.000%, 8/01/35 Charlotte, North Carolina, Water and Sewerage System Revenue Bonds, Series 2002A, No Opt. Call AAA 5.250%, 7/01/13 Dare County, North Carolina, Utilities System Revenue Bonds, Series 2011, 5.000%, 2/01/41 2/21 at 100.00 AA Durham County, North Carolina, Enterprise System Revenue Bonds, Series 2002, 5.000%, 6/01/23 – 6/13 at 100.00 AA NPFG Insured Durham, North Carolina, Utility System Revenue Bonds, Refunding Series 2011, 5.000%, 6/01/41 6/21 at 100.00 AAA Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 6/01/23 – 6/18 at 100.00 A2 NPFG Insured Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009A, 6.000%, 6/01/34 – 6/19 at 100.00 AA– AGC Insured Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2011, 5.750%, 6/01/36 – 6/21 at 100.00 AA– AGC Insured Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A: 5.000%, 3/01/31 (UB) 3/16 at 100.00 AAA 5.000%, 3/01/36 (UB) 3/16 at 100.00 AAA 40 Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A, Residuals No Opt. Call AAA Series 11-R-645-2, 13.656%, 3/01/14 (IF) Wilmington, North Carolina, Water and Sewer Revenue Bonds, Series 2005, 5.000%, 6/01/25 – 6/15 at 100.00 AA AGM Insured Winston-Salem, North Carolina, Water and Sewer System Revenue Bonds, Series 2007A, 5.000%, 6/17 at 100.00 AAA 6/01/37 (UB) Total Water and Sewer $ 91,590 Total Investments (cost $84,959,687) – 154.9% Floating Rate Obligations – (8.2)% MuniFund Term Preferred Shares, at Liquidation Value – (50.6)% (5) Other Assets Less Liabilities – 3.9% Net Assets Applicable to Common Shares – 100% $ 58,693,227 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
